Exhibit 10.18



 
January 22, 2008
 


Richard Brounstein
606 Bella Vista Court
Fremont, CA 94539


 
Dear Rick:
 
I am pleased to offer you a part-time employment position with Marine Park
Holdings, Inc. (the “Company”), as its Chief Financial Officer.   As a part-time
employee, you will be expected to work at least eighty (80) hours per
month.   If you decide to join us, you will receive a monthly salary of
$10,000.00, which will be paid semi-monthly in accordance with the Company's
normal payroll procedures and subject to applicable required and authorized
withholdings.  Your salary will be subject to review and adjustments will be
made based upon the Company’s normal performance review practices.  The Company
shall reimburse all reasonable and customary expenses incurred by you in the
performance of your duties, including reimbursement of subscription and/or
maintenance fees of professional organizations with whom you are affiliated and
reimbursement of your costs of maintaining a home office network.
 
In addition, on the first payroll date following your start date, the Company
shall pay you a cash signing bonus of $7,500.00 in accordance with the Company’s
normal payroll procedures.  As an employee, you will also be eligible to
participate in certain employee benefit plans currently and hereafter maintained
by the Company for employees of similar rank and responsibility, subject to the
terms and conditions of such employee benefit plans, including, without
limitation, any terms and conditions relating to eligibility to participate in
any such employee benefit plan.  You should note that the Company may modify job
titles, salaries and benefits from time to time as it deems necessary.
 
In addition, if you decide to join the Company, the Company will recommend at
the first meeting of the Company’s Board of Directors (the “Board”) following
the later of (i) your start date or (ii) the effective date of the Company’s
filing of a registration statement on Form S-8 covering the 2004 Equity
Incentive Plan (the “Plan”), that the Company grant you a nonqualified stock
option pursuant to a Stock Option Agreement made under the Plan to purchase
90,000 shares of the Company’s Common Stock (the “Shares”) at a price per share
equal to the fair market value per share of the Common Stock on the date of
grant, as determined by the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on the OTCBB or Nasdaq National Market
on the last market trading day prior to the time of determination and reported
in the Wall Street Journal or such other source as the Company’s Board of
Directors deems reliable.  15,000 of the Shares shall vest on each one-month
anniversary of January 1, 2008 in equal monthly amounts, subject to your
continued employment with the Company.  Notwithstanding the foregoing, if the
Company terminates your employment without Cause (as defined below) at any time
prior to the July 1, 2008, then 100% of any then unvested Shares subject to the
stock option shall immediate accelerate and vest in full.  The stock option
shall be subject to the terms and conditions of the Plan and the Stock Option
Agreement, provided, however, that notwithstanding anything to the contrary set
forth in the Plan, you shall be entitled to exercise your stock option (to the
extent exercisable) until the five (5) year anniversary of your start date,
irrespective of the date upon which your employment ends.
 

--------------------------------------------------------------------------------


 
“Cause” shall mean (i) your dishonesty, fraud or gross negligence in the
performance of your duties and responsibilities; (ii) your conviction of a
felony involving moral turpitude; (iii) your material breach of the terms of
your employment, including any employment-related policy applicable to you, or
the Employment Agreement (as defined below); or (iv) your willful and continued
refusal to substantially perform your duties or responsibilities for the Company
described herein and as assigned to you by the President and Chief Executive
Officer of the Company or the Board from time to time.
 
The Company is excited about your joining and looks forward to a beneficial and
productive relationship.  Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will
employment.  As a result, you are free to resign at any time, for any reason or
for no reason.  Similarly, the Company is free to conclude its employment
relationship with you at any time, with or without cause, and with or without
notice.  You understand and agree that neither your job performance nor
promotions commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of your employment with the Company.  We request that,
in the event of resignation, you give the Company at least two weeks notice.
 
This part time employment may lead to full time employment with the
Company.   In the event that the Company and you agree to transition you to full
time employment, the Company and you agree to use reasonable efforts to
negotiate an employment agreement memorializing the terms of such employment on
or before June 30, 2008, which employment agreement shall contain such terms and
conditions as are customary for full time senior executives of the Company. 
 
The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees.  Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.
 
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.
 
We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed.  It is the Company's understanding that any such agreements will
not prevent you from performing the duties of your position and you represent
that such is the case.  Moreover, you agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company.  Similarly, you agree not to
bring any third party confidential information to the Company, including that of
your former employer, and that in performing your duties for the Company you
will not in any way utilize any such information.
 
2

--------------------------------------------------------------------------------


 
As a Company employee, you will be expected to abide by the Company's rules and
standards.  Specifically, you will be required to sign an acknowledgment that
you have read and that you understand the Company's rules of conduct which are
included in the Company Handbook, which the Company will soon complete and
distribute.
 
As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement (the “Employment Agreement”), which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non-disclosure of Company proprietary
information.  Please note that we must receive your signed Employment Agreement
on or before your first day of employment.
 
In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that (i) any and all disputes
between you and the Company shall be fully and finally resolved by binding
arbitration, (ii) you are waiving any and all rights to a jury trial but all
court remedies will be available in arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, (iv) the
arbitration shall provide for adequate discovery, and (v) the Company shall pay
all but the first $125 of the arbitration fees.  Please note that we must
receive your signed Employment Agreement before your first day of employment.
 
You acknowledge and represent that you have been paid all salary, wages, and all
other benefits and compensation due to you with respect to any prior employment
or service relationships, including any prior relationship with the Company.  In
consideration of this offer of employment, you hereby waive and forever
discharge the Company, its agents, employees, officers, directors, shareholders,
related companies, and its actual and purported predecessor and/or subsidiary
corporations, and any successors, and assigns (together "Releasees") from all
claims, suits, debts, liabilities, promises or causes of action whatsoever,
known or unknown, arising from or in any way related to such relationships
occurring on or before the date you sign this offer of employment from the
Company.  You expressly waive any rights or benefits under §1542 of the
California Civil Code which provides as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”
 
To accept the Company's offer, please sign and date this letter in the space
provided below.  A duplicate original is enclosed for your records.  If you
accept our offer, your first day of employment will be January 23, 2008. This
letter, along with any agreements relating to proprietary rights between you and
the Company, including the Employment Agreement, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements including, but not limited to any representations made during your
recruitment, interviews or pre-employment negotiations, whether written or
oral.  This letter, including, but not limited to, its at-will employment
provision, may not be modified or amended except by a written agreement signed
by the President and Chief Executive Officer of the Company and you.  This offer
of employment will terminate if it is not accepted, signed and returned by
January 23, 2008.
 
3

--------------------------------------------------------------------------------


 
This letter shall be governed by the internal substantive laws, but not the
choice of law rules, of the State of California.
 
We look forward to your favorable reply and to working with you.

 

 
Sincerely,
 
/s/ Branislav Vajdic
Branislav Vajdic
President and Chief Executive Officer
   
Agreed to and accepted:
 
Signature: /s/ Richard D. Brounstein                              
 
Printed Name:  Richard D. Brounstein                             
 
Date: 
1-23-2008                                                                 
 

 
 
Enclosures
Duplicate Original Letter
 
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement
 
 
4
 